Title: David Bailie Warden to Thomas Jefferson, 20 February 1816
From: Warden, David Bailie
To: Jefferson, Thomas


          
            Dear Sir,
            Paris 20. febr. 1816.
          
          The object of this note is to inform you, that I have recieved from mr. Ticknor of Boston, now at Gottingen, a list of Books, which he wishes me to purchase for you, with a draft on the house of Perregaux for the amount. It will give me great pleasure to execute this Commission; and I shall have them forwarded as soon as possible by the way of Havre.mr. Tracy has this day presented me a volume for you on Subjects connected with political economy—which I shall send you with a poem by Botta, and a Description of the District of washington which I have just published—
          
            I am, dear Sir, with great respect, your most obedt Sert
            D B. Warden.
          
        